Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Mar. 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents: 10,582,447 and 10,206,165 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 20 are allowed.

Lee US PGPub: US 2014/01485548 A1 Jul. 3, 2014.
Lee teaches, a method of handling a cell selection for a communication device comprises performing the cell selection in a first one of a normal mode and a coverage enhancement mode, to select a cell; and camping on the cell in a second one of the normal mode and the coverage enhancement mode – ABSTRACT, Figs. 1 – 6, paragraph 0011.
Then, the communication device tries to perform the cell selection in the coverage enhancement mode to select a cell - step 530 and camps on the cell in the coverage enhancement mode – step 540 – paragraph 0036.
The coverage enhancement mode can be seen as a mode in which the communication device can complete the cell selection - e.g., find a suitable cell, easier and/or faster under a relaxed requirement - e.g., using a relaxed configuration, also more explained in  paragraph 0030.

Rashid US PGPub: US 2015/0264511 A1 Sep. 17, 2015.


The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method, for use in a device, for switching the device to a machine type communication (MTC) coverage enhancement mode on a network, the method comprising: in response to the network determining that the device is incapable of maintaining continuous access to the network over an existing LTE connection between the device and the network using a Long-Term Evolution (LTE) protocol, switching the device from an LTE protocol mode to the MTC coverage enhancement mode by: receiving a trigger from the network to switch to an enhanced coverage MTC protocol, activating, in response to receiving the trigger, the enhanced coverage MTC protocol over the existing LTE connection between the device and the network; and communicating between the device and the network over the existing LTE connection using the enhanced coverage MTC protocol, wherein the device comprises a non-MTC device, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 9 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method, for use in a network node, for switching a device to a machine type communication (MTC) coverage enhancement mode on a network, the method comprising: determining that the device is incapable of maintaining continuous access to the network over an existing LTE connection between the device and the network using a Long- Term Evolution (LTE) protocol; and in response to the network determining that the device is incapable of maintaining the continuous access to the network over the existing LTE connection between the device and the network using the LTE protocol, switching the device from an LTE protocol mode to the MTC coverage enhancement mode by: sending a trigger from the network to the device instructing the device to activate an enhanced coverage MTC protocol over the existing LTE connection between the device and the network; and communicating between the device and the network over the existing LTE connection using the enhanced coverage MTC protocol, wherein the device comprises a non-MTC device, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 18 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus for switching to a machine type communication (MTC) coverage enhancement mode on a network, the apparatus comprising: a memory; a processor; and a module stored in the memory, executable by the processor, and configured to: switch the apparatus from an LTE protocol mode to the MTC coverage enhancement mode, in response to the network determining that the apparatus is incapable of maintaining continuous access to the network over an existing LTE connection between the apparatus and the network using a Long-Term Evolution (LTE) protocol, by: receiving a trigger from the network to switch to an enhanced coverage MTC protocol, activating, in response to receiving the trigger, the enhanced coverage MTC protocol over the existing LTE connection between the apparatus and the network; and communicating between the apparatus and the network over the existing LTE connection using the enhanced coverage MTC protocol, wherein the apparatus comprises a non-MTC device, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642